ORDER
| iConsidering the Joint Petition for Transfer to Disability Inactive Status,
IT IS ORDERED that Frank V. Zacea-ría, Jr., Louisiana Bar Roll number 13772, be and he hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as he resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
FOR THE COURT:
/s/ Greg Gerard Guidry
/s/ Justice, Supreme Court of Louisiana